05/18/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0729



                                    No. DA 19-0729

CHRISTOPHER WAGNER,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 14, 2020, within which to prepare, serve, and file its response

brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 18 2020